DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed October 11, 2022, with respect to claim rejections under 112 and prior art rejections based on Taya have been fully considered and in combination with the amendments are persuasive.  The claim rejections under 112 and prior art rejections based on Taya have been withdrawn. 
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on Radmard (and Wang) fails to disclose “the support includes at least one selected from the group consisting of a polycarbonate resin, a polyethylene terephthalate resin, a polymethyl methacrylate resin, a urethane resin, a polyolefin resin, and a polyvinyl alcohol resin” the examiner is unpersuaded.  Radmard discloses in paragraph [0011] “substrates that may be … plastic vinyl, polycarbonate, polyphosphonate, polyethylene tetraphthalate (PET) or combinations of these.”  Applicant states:
However, polyphosphonate is not among the list of suitable substrates, as recited in amended claim 1 of the present application…
In this case, polyphosphonate is not among the list of suitable substrates, as recited in amended claim 1 of the present application…
The claim limitation presents a list of alternative materials.  Radmard presents a list of alternative materials.  Both the claim and Radmard include a support may be made of (1) polycarbonate or (2) polyethylene terephthalate or (3) vinyl.  The fact that Radmard also list of possible support materials, presented in the alternative, including polyphosphonate, does not negate the disclosure of claimed material.  It has been held “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
Regarding applicant’s argument center on the examiner’s example comparing the softening point of polyphosphonate and the operational range.  The examiner agrees that this example is no longer appropriate since claim 1 has been amended such that polyphosphonate has been excluded.  However, as discussed above Radmard disclose the support material may also be polycarbonate or polyethylene terephthalate (PET) or vinyl, as now listed in claim 1.  A different example, as set forth below, is using PET.  PET has a softening point of 70C1.  Radmard paragraph [0040] discloses the gel electrolyte has an upper operation temperature range limit of 95C.  The phase separation temperature of the gel electrolyte is higher than the upper operation temperature range limit.  Thus, Radmard discloses a PET support with a softening point lower than the phase separation temperature of the gel electrolyte, which anticipates claim 1.  
Regarding applicant’s argument “the fact that the possible list of support material and description of gel electrolyte in Radmard (and Wang) is not sufficient to establish the inherency that a phase separation temperature of the gel electrolyte is higher than a softening point of the support” the examiner is unpersuaded.  Applicant references MPEP 2163.07(a), which reads:
By disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it. The application may later be amended to recite the function, theory or advantage without introducing prohibited new matter. In re Reynolds, 443 F.2d 384, 170 USPQ 94 (CCPA 1971); In re Smythe, 480 F. 2d 1376, 178 USPQ 279 (CCPA 1973); Yeda Research and Dev. Co. v. Abbott GMBH & Co., 837 F.3d 1341, 120 USPQ2d 1299 (Fed. Cir. 2016) ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention’s inherent properties." (citing Kennecott Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1423 (Fed. Cir. 1987))). "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted).
The examiner respectfully notes he is relying on an embodiment using a PET support as disclosed by Radmard.  The element not discussed by Radmard is the softening point of PET.  The softening point of PET is an undisclosed inherent physical property.  Thus, the specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention’s inherent properties.  While the examiner agrees that an embodiment with a polycarbonate support (with an inherent softening point of 147C) would not necessarily read on claim 1, the embodiment using a PET support (with an inherent softening point of 70C) does read on claim 1.  As noted above, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including embodiments that read on the claim. 
Regarding applicant’s argument that the feature that a phase separation temperature of the gel electrolyte is higher than a softening point of the support, as recited in claim 1 of the present application, is critical for the effect of the present application at least in terms of exfoliation evaluation, the examiner is unpersuaded.  As noted above and set forth below Radmard discloses an embodiment that anticipates that the feature that a phase separation temperature of the gel electrolyte is higher than a softening point of the support, as recited in claim 1 of the present application.  
Regarding applicant’s statement: “that Radmard does not inherently disclose that the phase separation temperature of the gel electrolyte is 160°C or higher,” the examiner is unpersuaded.  The examiner has provided a rejection based in technical reasoning that the claimed characteristic would be present given the materials listed in paragraph [0039], making a prima facie case that the device appears to be substantially identical.  The burden of proof has shifted to applicant.  Applicant has only provided a conclusory statement and has not provided any reasoning or objective evidence/data that the examiner’s reasoning is flawed, see MPEP 2112.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-10, 13-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radmard et al. US Patent Application Publication 2006/0203322, of record.
Regarding claim 1 Radmard discloses an electrochromic element (abstract  e.g. figure 1) comprising: a laminated body including a support (substrate 101) formed of a resin (paragraph [0011] “substrates that may be … plastic vinyl, polycarbonate, polyphosphonate, polyethylene tetraphthalate (PET) or combinations of these” particularly PET), a first electrode layer (e.g. conductive film 102), an electrochromic layer (e.g. electrochromic layer 103), and a second electrode layer  (e.g. conductive film 105), the support, the first electrode layer, the electrochromic layer, and the second electrode layer being disposed in the laminated body in this order (see figure 1); and a gel electrolyte (e.g. polymer gel that includes an ionic liquid 107) disposed between the first electrode layer and the second electrode layer (see figure 1), wherein a phase separation temperature of the gel electrolyte is higher than a softening point of the support (given the possible list of support material and description of gel electrolyte this combination is possible, e.g. PET has a softening point of 70C and the gel disclosed in paragraph [0039] & paragraph [0040] noting an operational range up to 95C), and the support includes at least one selected from the group consisting of a polycarbonate resin, a polyethylene terephthalate resin, a polymethyl methacrylate resin, a urethane resin, a polyolefin resin, and a polyvinyl alcohol resin (paragraph [0011] “substrates that may be … plastic vinyl, polycarbonate, polyphosphonate, polyethylene tetraphthalate (PET) or combinations of these” particularly PET).
Regarding claim 2 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the laminated body further includes a deterioration preventing layer (e.g. counter electrode 106) between the first electrode layer and the second electrode layer (see figure 1). 
Regarding claim 5 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein a solid content of the gel electrolyte is 50% by mass or less (implicit given paragraph [0043] notes the ionic liquid in the gel is up to 80% by weight).  
Regarding claim 6 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the gel electrolyte includes an ionic liquid (title).
Regarding claim 7 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the gel electrolyte includes the ionic liquid in an amount of 50% by mass or more (paragraph [0043] notes the ionic liquid in the gel is up to 80% by weight).
Regarding claim 8 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the phase separation temperature of the gel electrolyte is 160°C or higher (inherent for mixtures disclosed, see paragraph [0039]).
Regarding claim 9 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein a difference between the phase separation temperature of the gel electrolyte and the softening point of the support is 10°C or higher (given the possible list of support material and description of gel electrolyte this combination is possible, e.g. polyphosphonate has a softening point of 69C and the gel disclosed in paragraph [0039] & paragraph [0040] noting an operational range up to 95C).
Regarding claim 10 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the softening point of the support is 2000C or lower (e.g. polyphosphonate has a softening point of 69C and polycarbonate has a softening point of 147C).
Regarding claim 13 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the laminated body includes an optical lens on at least one surface of the laminated body (paragraph [0004] indicates the electrochromic can be used in googles, which implicitly indicates an optical lens would be included).
Regarding claim 14 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the laminated body has a desired curved surface (paragraph [0044] “substrate may be transparent, rigid, flexible, curved, lightweight, impact resistant or a combination of these”) formed through thermoforming (no patentable weight2).
Regarding claim 17 Radmard discloses an electrochromic light-adjusting element (paragraph [0004] particularly “smart optical attenuation systems”) comprising the electrochromic element according to claim 1 (as set forth above), wherein the electrochromic light-adjusting element is an anti-glare mirror or a light-adjusting glass (paragraph [0004 & 0063-64]).
Regarding claim 18 Radmard discloses an electrochromic light-adjusting lens (paragraph [0004] “glasses”) comprising: the electrochromic light-adjusting element according to claim 17, and an optical lens on one surface of the electrochromic element or embedding the electrochromic element (paragraph [0063] “… goggles, glasses, welding visors …”).
Regarding claim 19 Radmard discloses an electrochromic device (paragraph [0004] particularly “smart optical attenuation systems”) comprising the electrochromic element according to claim 1, and at least one of a power source, a fixing structure, or a controller (implicit that a “smart optical attenuation systems” has at least a power source in order to operate).
Regarding claim 20 Radmard discloses the electrochromic device according to claim 19, as set forth above.  Radmard further discloses wherein the electrochromic device is light-adjusting spectacles, an active ND filter for a camera, binoculars, opera glasses, cycling goggles, a clock, a watch, electronic paper, an electronic album, an electronic decoration member, or an electronic advertisement board (paragraph [0063] “Examples of devices include but are not limited to mirrors, optical shutters, windows, goggles, glasses, welding visors or other devices that can change optical or more generally electromagnetic transmission as a result of an applied potential”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Radmard et al. US Patent Application Publication 2006/0203322 in view of Wang et al. US Patent Application Publication 2019/0271893. 
Regarding claims 3-4 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard further discloses wherein the gel electrolyte includes a binder resin (paragraph [0008 & 0049-50] “crosslinking gel polymer”).
Radmard does not disclose or teach the binder resin includes a urethane resin unit, as recited in claim 3; or the binder resin includes at least one selected from the group consisting of a polyethylene oxide (PEO) chain and a polymethyl methacrylate (PMMA) chain, as recited in claim 4.
Wang teaches an electrochromic element (title e.g. figures 1A & 1C electrochromic device 100 or 100) comprising: a laminated body (see figures 1A & 1C) including a support (e.g. support layers 110 or 110a) formed of a resin (paragraph [0016] “support layers … may be formed of a transparent material such as … plastic”), a first electrode layer (e.g. first transparent conductor layer 102a), an electrochromic layer (e.g. working electrode 104), and a second electrode layer (e.g. second transparent conductor layer 102b), the support, the first electrode layer, the electrochromic layer, and the second electrode layer being disposed in the laminated body in this order (see figures 1A & 1C); and a gel electrolyte (paragraph [0001] “invention is generally directed to gel electrolyte precursor compositions, electrochromic (EC) devices including gel electrolytes formed form from the precursor compositions” e.g. electrolyte 106 paragraph [0017] “electrolyte 106, may refer to a polymer-gel”) disposed between the first electrode layer and the second electrode layer (see figures 1A & 1C); and further teaches the gel electrolyte (e.g. 106) includes a urethane resin unit, a polyethylene oxide (PEO) chain and/or a polymethyl methacrylate (PMMA) chain (paragraph [0020] “106 may include, but are not limited to, polyurethane acrylate, poly(methyl methacrylate) (PMMA) … poly(ethylene oxide) (PEO))” for the purpose of providing a cross-linked system, which although mostly liquid by weight, exhibits no flow when in the steady-state a gel may be and behaves like a solid due to a three-dimensional cross-linked network within the liquid (paragraph [0018]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic element as disclosed by Radmard to have the binder resin includes a urethane resin unit; or the binder resin includes at least one selected from the group consisting of a polyethylene oxide (PEO) chain and a polymethyl methacrylate (PMMA) chain as taught by Wang for the purpose of providing a cross-linked system, which although mostly liquid by weight, exhibits no flow when in the steady-state a gel may be and behaves like a solid due to a three-dimensional cross-linked network within the liquid.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Radmard et al. US Patent Application Publication 2006/0203322. 
Regarding claim 12 Radmard discloses the electrochromic element according to claim 1, as set forth above.  Radmard does not explicitly disclose a thickness of the layered gel electrolyte layer is 30 m or more but 150 m or less.  Radmard, paragraph [0052], discloses a lapping thickness range of about 5 to about 30 m.  It has been held in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  Therefore, it would be prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the gel electrolyte layer in the electrochromic device as disclosed by Radmard to have a thickness range of 30 m to 150 m since Radmard teaches an overlapping thickness range and discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Encyclopedia Britannica “polyethylene terephthalate” published May 2020, in evidence of the softening point of PET.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                          October 29, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by Encyclopedia Britannica “polyethylene terephthalate” published May 2020.
        2 The limitation “formed through thermoforming” is a process limitation in a product claim.  It has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  In re Stephens 135 USPQ 656 (CCPA 1965).  Furthermore, the patentability of a product does not depend upon its method of production.  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.